                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

LAURIE LYNN RAY,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §        Civil Action No. 4:20-cv-00453-BP
                                                 §
ANDREW M. SAUL,                                  §
Commissioner of Social Security,                 §
                                                 §
       Defendant.                                §

                                 MEMORANDUM OPINION

       Plaintiff Laurie Lynn Ray (“Ray”) filed this action under 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of the denial by the Commissioner of Social Security

(“Commissioner”) of her application for disability insurance benefits (“DIB”) and supplemental

security income (“SSI”) under Title II of the Social Security Act (“SSA”). ECF No. 1. After

considering the pleadings, briefs, and the administrative record, the undersigned AFFIRMS the

Commissioner’s decision.

I.     STATEMENT OF THE CASE

       Ray was born on September 26, 1963 and was fifty-three years old at the alleged disability

onset date, which is defined as an individual closely approaching advanced age. Soc. Sec. Admin.

R. (hereinafter “Tr.”), ECF No. 22-1 at 24. Ray obtained at least a high school education. Id. She

filed for DIB and for SSI on Mach 6, 2017. Tr. 16. She alleged that her disability began on

February 5, 2017. Id. The Commissioner initially denied her claims on August 7, 2017, and denied

them again upon reconsideration on November 30, 2017. Id. Ray requested a hearing, which was

held before Administrative Law Judge (“ALJ”) Kevin Batik on November 30, 2018 in Fort Worth,

Texas, with Lisa R. Cox, an impartial vocational expert (“V.E.”), the Plaintiff, and her
attorney present. Id. The ALJ issued an unfavorable decision on March 29, 2019, finding that

based on the applications for DIB and SSI, Ray was not disabled. Tr. 26.

       The ALJ employed the statutory five-step analysis and established during step one that

Ray had not engaged in substantial gainful activity since February 5, 2017. Tr. 18. At step two,

the ALJ determined that Ray had the severe impairments of lupus, obesity, degenerative joint

disease in both knees, degenerative disc disease in her lumbar spine, obstructive sleep apnea, and

asthma. Id. At step three, the ALJ found that Ray’s impairments did not meet or medically equal

the severity of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, App. 1. Tr. 20. He

found that Ray

       had the residual functional capacity to perform sedentary work as defined in the
       Regulations. She can frequently reach, handle, finger, and feel with her bilateral
       upper extremities. She can occasionally climb ramps and stairs. She can
       occasionally balance, stoop, kneel, crouch, and crawl. She can have occasional
       exposure to dust, fumes, and pulmonary irritants. She can never climb ladders,
       ropes, or scaffolds. She can never work at unprotected heights, around moving
       parts, or drive as part of the job.

Id. At step four, the ALJ found that Ray was unable to perform her past relevant work as a cashier

supervisor and an assistant manager. Tr. 24. At step five, the ALJ determined that there were a

significant number of jobs in the national economy that Ray could perform, so a finding of “not

disabled” was appropriate. Tr. 24-25.

       The Appeals Council denied review on March 11, 2020. Tr. 7. Therefore, the ALJ’s

decision is the Commissioner’s final decision and is properly before the Court for review.

Higginbotham v. Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[T]he Commissioner’s ‘final

decision’ includes the Appeals Council’s denial of [a claimant’s] request for review.”).

II.    STANDARD OF REVIEW

       Title II, 42 U.S.C. § 404 et seq., of the SSA governs the disability insurance program in

addition to numerous regulations concerning disability insurance. See 20 C.F.R. § 404 (2020).


                                                2
Title XVI, 42 U.S.C. § 416 et seq., of the SSA governs the supplemental security income program

in addition to numerous regulations concerning supplemental security income. See 20 C.F.R. §

416 (2020). The SSA defines a disability as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months . . . .” 42 U.S.C. § 423(d)(1)(A) (2020); Crowley v. Apfel, 197 F.3d 194,

197 (5th Cir. 1999).

        To determine whether a claimant is disabled and thus entitled to disability benefits, the

Commissioner employs a sequential five-step analysis. 20 C.F.R. § 404.1520. First, the claimant

must not be engaged in any substantial gainful activity. Id. § 404.1520(a)(4)(i). “‘Substantial

gainful activity’ is work activity involving significant physical or mental abilities for pay or profit.”

Masterson v. Barnhart, 309 F.3d 267, 271 n.2 (5th Cir. 2002) (citing 20 C.F.R. § 404.1572(a)-(b)).

Second, the claimant must have an impairment or combination of impairments that is severe. 20

C.F.R. § 404.1520(a)(4)(ii); see Stone v. Heckler, 752 F.2d 1099, 1100-03 (5th Cir. 1985). Third,

disability exists if the impairment or combination of impairments meets or equals an impairment

listed in the Listing of Impairments (“Listing”), 20 C.F.R. Part 404, Subpart P, Appendix 1. 20

C.F.R. § 404.1520(a)(4)(iii). Fourth, the impairments must prevent the claimant from returning to

past relevant work. Id. § 404.1520(a)(4)(iv). Before this step, the ALJ assesses the claimant’s

residual functional capacity (“RFC”), which is “the most [a claimant] can still do despite [the

claimant’s] limitations.” Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); 20 C.F.R. §

416.945(a)(1). Fifth, impairments must prevent the claimant from doing any work after

considering the claimant’s RFC, age, education, and work experience. Crowley, 197 F.3d at 197-

98; 20 C.F.R. § 404.1520(a)(4)(v).




                                                   3
         “A finding that a claimant is disabled or is not disabled at any point in the five-step review

is conclusive and terminates the analysis.” Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

“The claimant bears the burden of showing [he or] she is disabled through the first four steps of

the analysis; on the fifth, the Commissioner must show that there is other substantial work in the

national economy that the claimant can perform.” Audler v. Astrue, 501 F.3d 446, 448 (5th Cir.

2007).

         The Court reviews the Commissioner’s decision to determine whether the Commissioner

applied the correct legal standards and whether substantial evidence in the record as a whole

supports the decision. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995); Hollis v. Bowen, 837

F.2d 1378, 1382 (5th Cir. 1988). “Substantial evidence is such relevant evidence as a responsible

mind might accept to support a conclusion. It is more than a mere scintilla and less than a

preponderance. A finding of no substantial evidence is appropriate only if no credible evidentiary

choices or medical findings support the decision.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir.

2000) (internal quotation marks omitted) (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995)). The Court may neither reweigh the evidence in the record nor substitute its judgment for

the Commissioner’s, but it will carefully scrutinize the record to determine if substantial evidence

is present. Id.; Hollis, 837 F.2d at 1383. “Conflicts in the evidence are for the Commissioner and

not the courts to resolve.” Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (internal punctuation

omitted) (quoting Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990)).

III.     ANALYSIS

         Ray raises two issues on appeal. She claims that (1) the ALJ did not use the proper severity

standard and substantial evidence does not support his step two determination, and (2) substantial

evidence does not support his RFC determination because he failed to order an updated medical

opinion. ECF No. 26 at 5.

                                                   4
       A.      The ALJ used the correct severity standard and properly considered all of
               Ray’s mental impairments when determining her RFC.

       Ray alleges that the ALJ applied an improper legal standard to evaluate her severe mental

impairments. Id. at 14. She argues that defining a non-severe impairment as one that does “‘not

cause more than minimal limitations in [Plaintiff’s] ability to perform basic mental work

activities’” is inconsistent with Stone. Id. at 15 (citing Tr. 19). The Commissioner contends that

the “ALJ applied the correct legal standard at step two of the sequential evaluation process, even

though he did not cite to Stone.” ECF No. 27 at 4. The Commissioner also contends that the ALJ

properly evaluated the medical evidence, and the record supports the ALJ’s step two

determination. Id. at 6.

       Although the ALJ did not use the exact language set forth in Stone, he applied the correct

severity standard. At step two of the sequential analysis, the ALJ must consider the medical

severity of the claimant’s impairments. 20 C.F.R. § 404.1520(a)(4)(ii) (2019). To comply with this

regulation, the ALJ “must determine whether any identified impairments are ‘severe’ or ‘not

severe.’” Herrera v. Comm'r of Soc. Sec., 406 F. App'x 899, 903 (5th Cir. 2010) (per curiam)

(citing 20 C.F.R. § 404.1520(a)(4)(ii), (c)). To evaluate whether a claimant’s medical condition

qualifies as a “severe impairment,” the Commissioner has issued regulations that define a “severe

impairment” as one that “significantly limits [the claimant's] physical or mental ability to do basic

work activities.” 20 C.F.R. § 404.1520(c) (2020). The Fifth Circuit has held that a literal

application of that definition is inconsistent with the statutory language and legislative history of

the SSA. See Stone, 752 F.2d at 1102-05. Instead, the Fifth Circuit established in Stone that an

impairment is not severe only when it is a “slight abnormality having such minimal effect on the

individual that it would not be expected to interfere with the individual’s ability to work,

irrespective of age, education or work experience.” Id. at 1101 (internal punctuation and quotation



                                                 5
marks omitted).

       To prevent the regulatory standard for severity from limiting a claimant’s rights, the Fifth

Circuit held in Stone that it would “assume that the ALJ and Appeals Council have applied an

incorrect standard to the severity requirement unless the correct standard is set forth by reference

to this opinion or another of the same effect, or by an express statement that the construction we

give to 20 C.F.R. § 404.1520(c) (1984) is used.” Id. at 1106. Nevertheless, a case will not be

remanded simply because the ALJ did not use the “magic words[,]” but only when there is no

indication that the ALJ applied the correct standard. Hampton v. Bowen, 785 F.2d 1308, 1311 (5th

Cir. 1986).

       Here, the ALJ did not cite to Stone or apply the Stone standard in his decision. See Tr. 16-

26. Instead, he stated the severity standard as follows:

              An impairment or combination of impairments is “severe” within the
              meaning of the regulations if it has more than minimal effect on an
              individual’s ability to perform basic work activities. An impairment or
              combination of impairments is “not severe” when medical and other
              evidence establish only a slight abnormality or a combination of slight
              abnormalities that would have no more than a minimal effect on an
              individual’s ability to work. (20 CFR 404.1522 and 416.922; Social
              Security Rulings (SSRs) 85-28 and 16-3p).

Tr. 17. The Fifth Circuit recently held in Keel v. Saul, that Social Security Ruling 85-28 comports

with the Stone severity standard. 986 F.3d 551, 556 (5th Cir. 2021). Therefore, Ray’s attack on the

ALJ’s statement of the severity standard is unavailing. Moreover, based on the evidence and the

ALJ’s analysis, it is inconceivable that the ALJ would have reached a different conclusion—that

Ray’s depression disorder, anxiety, or situational claustrophobia was severe—if he had applied the

Stone standard rather than the standard that he applied. Therefore, the ALJ’s error, if any, in not

applying the Stone severity standard while analyzing Ray’s mental impairments was harmless.




                                                  6
       Ray argues that even if the ALJ employed the proper standard, substantial evidence does

not support his determination because he “ignore[d] all evidence of an impairment in support of

finding [her mental impairments] not severe.” ECF No. 26 at 18. The Commissioner argues that

Ray’s claims are subject to the revised Social Security regulations effective March 27, 2017 and

thus “the ALJ was not bound by the State Agency opinions or the opinion from consultative

examiner [Dr. Gallagher].” ECF No. 27 at 7. Ray counters that she filed her claims March 6, 2017,

before the revised regulations became effective. ECF No. 28 at 2.

       Ray is correct in asserting that the revised regulations that became effective on March 27,

2017 do not apply to this case. However, this fact does not impact the analysis of Ray’s claims.

Although Ray argues that other evidence in the record supports her assertion that her mental

impairments were severe, her “burden is not to highlight evidence contrary to the ALJ's ruling, but

to show that there is no substantial evidence supporting the ALJ's decision.” Caldwell v. Colvin,

No. 4:15-cv-00576-O-BL, 2016 WL 3621097, at *3 (N.D. Tex. June 10, 2016), rec. adopted, No.

4:15-cv-00576-O, 2016 WL 3523780 (N.D. Tex. June 28, 2016); see, e.g., ECF No. 26 at 16-17.

Ray's disagreement with the ALJ's severity finding does not carry her burden of establishing that

no substantial evidence supports the ALJ's determination.

       The ALJ must consider medical opinions together with the rest of the relevant evidence in

the record in evaluating a claimant’s ability to do mental and physical work activities. 20 C.F.R. §

416.945(a)(3). An ALJ “generally cannot reject a medical opinion without providing an

explanation for that rejection, even if good reasons exist for disregarding the opinion. Failure to

explain the rejection of a medical opinion justifies a remand.” Winston v. Berryhill, 755 F. App’x

395, 398 (5th Cir. 2018) (citing Kneeland v. Berryhill, 850 F.3d 749, 759-61 (5th Cir. 2017)). Ray

contends that the ALJ failed to give proper weight and consideration to Dr. Gallagher’s opinion,

but the record shows otherwise. Contrary to Ray’s assertion, the ALJ did consider Dr. Gallagher’s

                                                 7
report in his RFC assessment. Tr. 23-24. Thus, the ALJ considered Dr. Gallagher’s report and did

not err as Ray alleged.

       Substantial evidence in the record supported the ALJ’s determination that Ray’s mental

impairments were not severe. The ALJ properly considered the evidence related to Ray’s anxiety,

situational claustrophobia, and depression. On July 6, 2017, Ray saw Sheree Gallagher, Psy. D.,

the State Agency medical consultant (“SAMC”), for a mental status examination. Tr. 653. Dr.

Gallagher noted that Ray suffered from claustrophobia since childhood, but “she maintained

consistent employment” despite the claustrophobia. Tr. 658. Additionally, Dr. Gallagher stated

that while Ray had symptoms of depression, she “did not meet the full criteria for depressive

disorder.” Id. On August 2, 2017, Ray saw Matthew Wong, Ph.D. for a mental status examination.

Tr. 73, 89. Dr. Wong noted that Ray was “able to understand, remember, and carry out complex

instructions, make decisions, concentrate for extended period, interact with others, and respond to

changes.” Id. Finally, on November 10, 2017, Blaine Carr, Ph.D., examined Ray and, like Dr.

Wong, concluded that she did not have any significantly limiting mental impairments. Tr. 108-09,

125-26. The ALJ's opinion shows that he complied with 20 C.F.R. § 404.1545(a)(2) in considering

all of Ray's impairments, and under both severity standards, substantial evidence supports his

findings that Ray's mental impairments were not severe.

       There is no reversible error when the medical evidence does not support any additional

limitation. See Martinez v. Colvin, No. 4:12-cv-542-A, 2013 WL 5227060, at *7 n.17 (N.D. Tex.

Sept. 16, 2013); Adams v. Colvin, No. 4:12-cv-490-A, 2013 WL 5193095, at *9 n.6 (N.D. Tex.

Sept. 13, 2013). The ALJ properly considered Dr. Gallagher’s medical opinion, though he did not

give it the weight that Ray urges. Additionally, as stated above, the ALJ considered all relevant

medical evidence in his step two analysis. Tr. 19. Ray has not shown that the ALJ’s determination




                                                8
that her mental impairments were not limiting is not based on credible evidentiary choices or

medical findings. Therefore, there is no reversible error.

       B.      Substantial evidence supported the ALJ’s RFC determination.

       Ray argues that the ALJ did not properly order an updated medical opinion, even though

the ALJ determined that the SAMC was inconsistent with the medical records. ECF No. 26 at 19.

Ray contends that the ALJ erred by failing to order an updated report by the SAMC to interpret

the medical records. Id. Further, Ray argues that because the ALJ did not have this updated report

interpreting how her knee impairments would affect her ability to function, substantial evidence

did not support the RFC. Id. at 22. The Commissioner responds that the ALJ properly evaluated

the record as a whole when determining Ray’s RFC. ECF No. 27 at 10. Additionally, the

Commissioner argues that the caselaw cited by Ray is no longer applicable because the March 27,

2017 social security revisions rescinded SSR 96-6p and replaced it with by SSR 17-2p, which

deletes the language Ray cites. Id. at 11. Therefore, the Commissioner argues, substantial evidence

supports the ALJ’s decision. Id.

       Ray asserts that the ALJ erred by not requiring an updated report by the SAMC and instead

interpreting raw medical evidence. ECF No. 26 at 21. Further Ray argues that because he did not

order an updated SAMC report, his RFC was not supported by substantial evidence. Id. at 22.

When determining the extent of a claimant’s ability to do mental work activities, the ALJ must

consider medical opinions together with the rest of the relevant evidence in the record. 20 C.F.R.

§ 416.945(a)(3). Ray has not shown a lack of credible evidence or medical findings that support

the ALJ’s RFC finding. Ray argues that the ALJ erred by not disregarding a SAMC opinion and

not ordering an additional opinion. ECF No. 26 at 19. However, it is the claimant who bears the

burden of presenting evidence of disability, and the ALJ’s duty is to develop all relevant facts. See

Audler, 501 F.3d at 448; Sun v. Colvin, 793 F.3d 502, 509 (5th Cir. 2015). To upset the ALJ’s

                                                 9
decision, the plaintiff must show that there was insufficient evidence for a reasonable person to

reach the same conclusion as the ALJ, not that some contradictory evidence might exist. Newton,

209 F.3d at 453. The ALJ did not wholly ignore medical evidence regarding Ray’s knee

impairments. Instead, he found that the record as a whole did not support the SAMC’s opinion,

and instead he relied on other medical opinions that showed the need for more restrictions. Tr. 21-

23. Plaintiff’s disagreement with the ALJ’s RFC does not carry her burden of establishing that no

substantial evidence supports the ALJ’s determination. The ALJ cited evidence that supports his

RFC determination, and reversal is not required on that point.

       Additionally, Ray has not shown that the ALJ’s failure to order an updated SAMC report

prejudiced her. To establish prejudice, Ray must show that the ALJ “could and would have

adduced evidence that might have altered the result.” Brock v. Chater, 84 F.3d 726, 728 (5th Cir.

1996) (citing Kane v. Heckler, 731 F.2d 1216, 1220 (5th Cir. 1984). Ray argues that if the ALJ

had ordered an updated report, the SAMC would have found that she was unable to work “more

than two eight-hour days in a row for a total of no more than four days per week.” ECF No. 26 at

21. However, the evidence of the rheumatologist’s opinion is not present in the record. There is

reference to this recommendation in Ray’s subjective complaints to her physician, but there is no

objective evidence to support this complaint and recommendation. Tr. 575, 579.

       When the claimant alleges subjective complaints of pain, objective evidence must

corroborate these allegations. Houston v. Sullivan, 895 F.2d 1012, 1016 (5th Cir. 1989). Pursuant

to SSR 96-7p, an ALJ assessing a claimant's allegations of symptoms such as pain or fatigue must

conduct an objective-subjective, two-step analysis. Salgado v. Astrue, 271 F. App'x 456, 458 (5th

Cir. 2008). In the first, objective, step, the ALJ must determine whether there is an impairment

that could reasonably be expected to produce the claimant's symptoms. Id. If the ALJ identifies an

impairment at step one, then the ALJ proceeds to the second, subjective, step and “considers the

                                                10
applicant's statements about symptoms and the remaining evidence in the record to determine the

strength of the symptoms and how the symptoms affect the applicant's ability to do basic work.”

Id. at 459. This requires a credibility finding regarding the applicant's claims about symptoms. Id.

Further, “[t]he evaluation of a claimant's subjective symptoms is a task particularly within the

province of the ALJ, who has had an opportunity to observe whether the person seems to be

disabled.” Loya v. Heckler, 707 F.2d 211, 215 (5th Cir. 1983).

         The ALJ's “evaluation of the credibility of subjective complaints is entitled to judicial

deference if supported by substantial record evidence.” Villa v. Sullivan, 895 F.2d 1019, 1024 (5th

Cir. 1990). While there was evidence that Ray had experienced significant degeneration in her

knees, the ALJ took this evidence into consideration in his determination of her RFC. Tr. 21. The

ALJ’s determination that Ray should be limited to sedentary work supports a conclusion that he

considered evidence of the condition of her knees. Tr. 20. The ALJ cited evidence to support his

RFC determination, and Ray has not shown than an updated SAMC opinion would have changed

the outcome of the ALJ’s RFC. As a result, reversal of the ALJ’s opinion is not required on this

point.

IV.      CONCLUSION

         Because the ALJ employed the correct legal standards, substantial evidence in the record

supports his decision, and Plaintiff has not shown that reversal of the decision is required, the

Commissioner’s decision is AFFIRMED.

         It is so ORDERED on May 21, 2021.



                                                 ______________________________________
                                                 Hal R. Ray, Jr.
                                                 UNITED STATES MAGISTRATE JUDGE




                                                11
